Citation Nr: 1507775	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  08-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 (TDIU) and September 2014 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

With respect to the TDIU claim, the Board remanded the claim in September 2011, and denied it in a February 2014 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the February 2014 decision as to that issue.  The Court granted the JMR in a September 2014 Order.  That issue returns to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the claim for a TDIU, the Board observes that the Veteran is currently service connected for PTSD, rated 30 percent disabling; a lumbar spine disorder, rated 20 percent; chondromalacia of the right knee, rated 20 percent; chondromalacia of the left knee, rated 10 percent; atypical chest pain, rated 10 percent; right ear hearing loss, rated noncompensable; and hand lesions, rated noncompensable.  His combined evaluation is thus 70 percent.  38 C.F.R. § 4.25.

The Board finds that a new examination is necessary to assist in the determination of whether a TDIU is warranted.  First, the Veteran's disability picture has changed since the August 2014 JMR insofar as the RO granted his claim for service connection for PTSD in a September 2014 rating decision.  A new examination is required to consider the impact of the newly service-connected PTSD as a part of the Veteran's disability picture.

Second, in his December 2014 opinion, Dr. Donald B. Miller, Jr., opined that:

It is my medical opinion that it is at least as likely as not that from a purely functional standpoint the veteran has less than 30 [degrees] of painless active flexion while weight-bearing in respect to both of his knees....

Lastly, it is my medical opinion that it is at least as likely as not that from a purely functional standpoint, any repetitive testing of his patellofemoral joint with the veteran weight-bearing would result in a marked increase in pain and associated loss of pain free flexion by the third or fourth repetition.  [Emphasis added; parenthetical omitted.]

Dr. Miller's findings are based on a review of the record and a telephone conversation with the Veteran; as is clear from his opinion, he did not perform an examination.  As Dr. Miller's conclusions rely on his speculation as to what the Veteran's pain and range of motion would be if he were to be examined, the Board finds that his opinion is inherently speculative.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  As such, a new examination is required to determine the accuracy of Dr. Miller's speculation regarding the Veteran's range of motion, and the impact of his service-connected disabilities on his employability.

The Board notes that the August 2014 JMR requires that the Board discuss the Veteran's October 1984 Physical Evaluation Board Proceedings and the May 2006 Social Security Administration (SSA) fully favorable decision in its Reasons and Bases section.  Should the claim for a TDIU be returned to the Board, the Board will include discussion of those two documents in that section.

With respect to the claim of entitlement to an initial disability rating in excess of 30 percent for PTSD, the RO granted service connection and assigned a 30 percent disability rating in a September 2014 rating decision, and the Veteran filed a notice of disagreement in October 2014.  To date, the RO has not issued a statement of the case as to that claim.  Where, as here, there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on that issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

On remand, the AOJ should request the Veteran's most recent VA and private medical records regarding his service-connected disabilities.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated him for his service-connected disabilities on remand.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.
3.  After obtaining any outstanding treatment records, provide the Veteran with an appropriate VA examination, including range of motion testing of his knees and lumbar spine, to determine the impact of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation, taking into consideration his education, training, and work history, but not his age or any non-service-connected disorders.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

In reviewing the file, the examiner should specifically see:

* Dr. Miller's December 2014 report;

* VA examinations of the Veteran's PTSD (August 2014), spine and knees (February 2012 and May 2007), chest pain (November 2011), and hearing loss (July 2000);

* The Veteran's October 2014 statement that he has no experience with computers or office work, and his most recent educational experience was 40 years ago, when he earned his GED after returning from Vietnam;

* The Veteran's April 2005 statement to SSA that he worked as a trucker from 1986 to 2004;

* The Veteran's April 1999 and June 1999 VA psychiatric treatment records showing that he would sometimes leave his work due to anger; and

* The Veteran's October 1984 Physical Evaluation Board Proceedings regarding his knees and chest pain.

4.  Then readjudicate the appeal of the issues of entitlement to a TDIU.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his attorney and provide an opportunity to respond before the case is returned to the Board.

5.  Provide the Veteran with a statement of the case regarding the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of that issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

